Citation Nr: 1243641	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  07-17 097A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the right foot.

2.	Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the left foot.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 to September 1963 and from March 1966 to January 1987.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran testified at a hearing before a Decision Review Officer in May 2010 and at a Board hearing at the RO in Waco, Texas in September 2010.  These transcripts have been associated with the file.
 
This case was previously brought before the Board in November 2011 at which time the claims were remanded to the Agency of Original Jurisdiction (AOJ) to further assist the Veteran with the development of his appeal.  The case is once again before the Board.

The Board also notes that in an August 2012 rating decision, of which the Veteran was notified in November 2012, the Veteran was granted service connection for a bilateral thumb disability.  The Veteran has not disagreed with the assigned disability ratings or the effective dates.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection.]  Therefore, this matter is considered resolved and is not in appellate status. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
REMAND

Unfortunately, a remand is required again in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

The Veteran was afforded a VA examination in February 2012 for his bilateral foot disabilities.  The examiner stated that imaging studies of the feet had been performed and the results were available.  However, the results are not included with the VA examination report.  Furthermore, the Veteran stated that the examiner did not take x-rays at the February 2012 examination and that the examiner was relying on old x-rays.  See September 2012 statement.  As such, the claims should be remanded for an addendum opinion regarding x-rays of the Veteran's bilateral feet.  

The Board observes that a supplemental statement of the case (SSOC) was issued on August 16, 2012.  The Veteran submitted a statement in September 2012 indicating that he believed his February 2012 VA examination was insufficient because x-rays were not taken.  Also in a September 12, 2012 statement, received by the AOJ on September 14, 2012, the Veteran supplied new private treatment records for his feet and requested an additional SSOC be issued.  The case was certified to the Board on November 28, 2012.

Under 38 C.F.R. § 19.37 an SSOC should be issued where relevant, non-duplicative evidence is received prior to the transfer of the claim to the Board.  The Board notes that the Veteran submitted additional relevant evidence, in the form of new private treatment records relating to the current severity of his bilateral foot disabilities after the SSOC was issued in August 2012.  However, the AOJ certified the case to the Board in November 2012 without addressing these records.  As such, the claims must be remanded again for an additional SSOC.  

On remand, the AOJ should make efforts to obtain all outstanding treatment records at any VA treatment facility.
Accordingly, the case is REMANDED for the following action:

1.	Obtain all of the Veteran's outstanding VA treatment records.  All information which is not duplicative of evidence already received should be associated with the claims file.  If the AOJ is unable to obtain any of the relevant records sought, it shall notify the Veteran that it has been unable to obtain such records by identifying the specific records not obtained, explaining the efforts used to obtain those records, and describing any further action to be taken with respect to the claim.  38 U.S.C. § 5103A(b)(2) (West 2002).

2.	Request that the February 2012 VA examiner review the claims file and offer an addendum opinion regarding whether x-rays were taken.  If so, associate the x-rays with the Veteran's claims file.  If x-rays were not taken at the February 2012 VA examination, schedule the Veteran for a new examination to determine the severity of his current bilateral foot disorders.  

The claims folder and a copy of this REMAND must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination. 
 
For the Veteran's service-connected bilateral foot disabilities, all indicated studies, including X-ray and range of motion studies in degrees using a goniometer, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific limitations of motion, if any, accompanied by pain.  

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished.  

The examiner should also provide an opinion concerning the impact of the Veteran's bilateral foot disabilities on his ability to work.  

The Veteran should be notified that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claims.  See 38 C.F.R. §§ 3.158, 3.655 (2012).  

3.	After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claims, taking into account all evidence received since the August 2012 SSOC.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with an SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


